        Case 1:19-cr-10080-NMG Document 2254 Filed 09/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                   )
                                                )
                              v.                )     Criminal No.: 19-10080-NMG
                                                )
        GAMAL ABDELAZIZ et al.,                 )
                                                )
                     Defendants                 )

   GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR LIMITING
    INSTRUCTION REGARDING PAYMENTS TO DONNA HEINEL [DKT. 2252]

       The government has previously explained why the defendants’ proposed limiting

instructions regarding co-conspirators, including Jovan Vavic, are argumentative and unsupported

by First Circuit precedent. See, e.g., Dkt. 2240, 2249. The Court denied the defendants’ motions

seeking those limiting instructions. See Dkt. 2253 at 3–4. The government has been clear in its

presentation of the evidence about the timing of payments from defendant Abdelaziz and the

timing of payments to Donna Heinel, as it was in the presentation of the evidence about the timing

of payments from defendant Wilson and the timing of payments benefiting Vavic. See id. For the

reasons previously stated by the government and for the reasons provided by the Court in its order,

defendant Abdelaziz’s latest motion for a limiting instruction regarding payments to Heinel (Dkt.

2252) should be denied.

                                                       Respectfully submitted,


                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                    By: /s/ Ian J. Stearns
                                                       KRISTEN A. KEARNEY
                                                       LESLIE A. WRIGHT
                                                       STEPHEN E. FRANK
                                                       IAN J. STEARNS
                                                       Assistant United States Attorneys
        Case 1:19-cr-10080-NMG Document 2254 Filed 09/21/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

       Dated: September 21, 2021                       /s/ Ian J. Stearns
                                                       IAN J. STEARNS




                                                  2
